DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed August 03, 2022.
With respect to the Statement of Substance of Interview, the Examiner clarifies the record that it was a Video Conference and not a telephone call, and that Inventor Esmael Dinan was not part of the Conference, rather it was Inventor Hyongsuk Jeon.
The objection to the instant specification is maintained as a clean sheet incorporating the amendments has not been submitted.
Response to Arguments
Applicant’s arguments, see Remarks, filed August 03, 2022, with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2021/0144582 A1.


Specification
The substitute specification filed August 03, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).
The use of the term WiFi, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 11, 20 are objected to because of the following informalities: at each claim, the first recitation of “SL” should be replaced with “sidelink (SL)” therefor. Appropriate correction is required.
Claims 23, 26 are objected to because of the following informalities: at each claim, “time domain” should be replaced with “a time domain” therefor. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, 15-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0144582 A1 to Yi et al. (“Yi”).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claims 1, 5-9, 21-23, see similar rejections to claims 11, 15-19, 24-26, respectively.
As to claim 10, Yi further discloses the method of claim 1, wherein sidelink control information (SCI) of the SL transmissions indicates the periodicity  (para. 0288, a base station may transmit one or more DCIs activating one or more configured grant resources in response to receiving a SR associated with a first logical channel or associated with a first sidelink session. This may be useful for periodic sidelink sessions or periodic sidelink traffic pattern; para. 0259, a wireless device may obtain traffic information for one or more sidelink sessions. Traffic information for a sidelink session may comprise one or more parameters such as a periodicity, i.e. the DCI for sidelink sessions is indicative of the periodicity of that session, as it is useful for that seession).
As to claim 11, Yi discloses a wireless device (para. 0257, wireless device) comprising: one or more processors (para. 0212, processing system); and memory storing instructions that, when executed by the one or more processors, cause the wireless device to (para. 0212, memory store computer program instructions or code that may be executed by processing system): receive a downlink control information (DCI) (para. 0256-0257, receiving one or more sidelink DCIs) indicating: a set of periodic resources for SL transmissions (para. 0288, a base station may transmit one or more DCIs activating one or more configured grant resources in response to receiving a SR associated with a first logical channel or associated with a first sidelink session. This may be useful for periodic sidelink sessions or periodic sidelink traffic pattern); and a periodicity of the periodic resources (para. 0248, a wireless device may indicate one or more parameters for a sidelink session via a UE assistance information. The one or more parameters may comprise one or more configuration parameters such as a logical channel, a priority of the logical channel (if not available/configured by a base station), a periodicity, i.e. as DCI pertains to scheduling sidelink session it is indicative of the periodicity of that session); in response to the receiving of the DCI, reset a transmission counter for counting a number of the SL transmissions (para. 0257, the wireless device may reset/restart a retransmission timer of sidelink BSR (e.g., retx-BSR-TimerSL) in response to completing a sidelink BSR transmission. For example, the wireless device may reset/restart retx-BSR-TimerSL in response to receiving the one or more sidelink DCIs.); transmit, via the set of periodic resources and based on the periodicity, one or more SL transmissions of the SL transmissions (para. 0288, activating one or more configured grant resources in response to receiving a SR associated with a first logical channel or associated with a first sidelink session. This may be useful for periodic sidelink sessions or periodic sidelink traffic pattern; para. 0248, a wireless device may indicate one or more parameters for a sidelink session via a UE assistance information. The one or more parameters may comprise one or more configuration parameters such as a logical channel, a priority of the logical channel (if not available/configured by a base station), a periodicity) ; and in response to the transmitting the one or more SL transmissions, increment a value of the transmission counter by a value of a counter step after each periodicity (para. 0294, The wireless device may start the short-periodic-BSR-TimerSL (i.e. counter pertains to a periodicity as it is periodic timer) in response to having the new sidelink data available at the MAC layer or in response to transmitting sidelink transmissions via the valid configured grant resource(s); para. 0220, A timer may begin running once it is started and continue running (i.e. it is incremented by a value, which also reads on a counter step as it pertains to the timer increasing) until it is stopped or until it expires).
As to claim 15, Yi further discloses the wireless device of claim 11, wherein one or more first SL transmissions, of the SL transmissions, carry a first SL transport block (para. 0247, The wireless device may transmit the sidelink transmissions (e.g., one or more sidelink transport blocks of the new sidelink data) based on the one or more DCIs).
As to claim 16, Yi further discloses the wireless device of claim 15, wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit or retransmit the first SL transport block via one or more first resources of the set of periodic resources (para. 0295, In response to the first buffer size is smaller than or equal to the aggregated message size, the wireless device may cancel the sidelink BSR and transmit one or more first sidelink transport blocks of the new sidelink data via the configured grant resource(s). In response to the first buffer size is larger than the aggregated message size, the wireless device may proceed with the sidelink BSR. The wireless device may transmit one or more second sidelink transport blocks of the new sidelink data via the configured grant resource(s) (i.e. periodic)).
As to claim 17, Yi further discloses the wireless device of claim 16, wherein the one or more second SL transmissions, of the SL transmissions, carry a second SL transport block (para. 0295, The wireless device may transmit one or more second sidelink transport blocks of the new sidelink data via the configured grant resource(s)).
As to claim 18, Yi further discloses the wireless device of claim 17, wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit or retransmit the second SL transport block via one or more second resources of the set of periodic resources (para. 0295, The wireless device may transmit one or more second sidelink transport blocks of the new sidelink data via the configured grant resource(s)).
As to claim 19, Yi further discloses the wireless device of claim 18, wherein the first SL transport block is different from the second SL transport block (para. 0295, In response to the first buffer size is smaller than or equal to the aggregated message size, the wireless device may cancel the sidelink BSR and transmit one or more first sidelink transport blocks of the new sidelink data via the configured grant resource(s). In response to the first buffer size is larger than the aggregated message size, the wireless device may proceed with the sidelink BSR. The wireless device may transmit one or more second sidelink transport blocks of the new sidelink data via the configured grant resource(s) (i.e. as they have different numerical names, they are different).
As to claim 20, Yi discloses a system comprising a base station (para. 0253, base station); and a wireless device (para. 0257, wireless device) comprising: one or more processors  (para. 0212, processing system); and memory storing instructions that, when executed by the one or more processors, cause the wireless device to (para. 0212, memory store computer program instructions or code that may be executed by processing system): receive downlink control information (DCI) (para. 0256-0257, receiving one or more sidelink DCIs) indicating: a set of periodic resources for SL transmissions  (para. 0288, a base station may transmit one or more DCIs activating one or more configured grant resources in response to receiving a SR associated with a first logical channel or associated with a first sidelink session. This may be useful for periodic sidelink sessions or periodic sidelink traffic pattern); and a periodicity of the periodic resources (para. 0248, a wireless device may indicate one or more parameters for a sidelink session via a UE assistance information. The one or more parameters may comprise one or more configuration parameters such as a logical channel, a priority of the logical channel (if not available/configured by a base station), a periodicity,  i.e. as DCI pertains to scheduling sidelink session it is indicative of the periodicity of that session); in response to the receiving of the DCI, reset a transmission counter for counting a number of the SL transmissions (para. 0257, the wireless device may reset/restart a retransmission timer of sidelink BSR (e.g., retx-BSR-TimerSL) in response to completing a sidelink BSR transmission. For example, the wireless device may reset/restart retx-BSR-TimerSL in response to receiving the one or more sidelink DCIs.); transmit, via the set of SL periodic resources and based on the periodicity, one or more SL transmissions of the SL transmissions (para. 0288, activating one or more configured grant resources in response to receiving a SR associated with a first logical channel or associated with a first sidelink session. This may be useful for periodic sidelink sessions or periodic sidelink traffic pattern; para. 0248, a wireless device may indicate one or more parameters for a sidelink session via a UE assistance information. The one or more parameters may comprise one or more configuration parameters such as a logical channel, a priority of the logical channel (if not available/configured by a base station), a periodicity); and in response to the transmitting the one or more SL transmissions, increment a value of the transmission counter by a value of a counter step after each periodicity  (para. 0294, The wireless device may start the short-periodic-BSR-TimerSL (i.e. counter pertains to a periodicity as it is periodic timer) in response to having the new sidelink data available at the MAC layer or in response to transmitting sidelink transmissions via the valid configured grant resource(s); para. 0220, A timer may begin running once it is started and continue running (i.e. it is incremented by a value, which also reads on a counter step as it pertains to the timer increasing) until it is stopped or until it expires).
As to claim 24, Yi further discloses the wireless device of claim 11. wherein the DCI indicates a counter value indicating a maximum number of one or more SL transmissions of the SL transmissions (para. 0220, A timer may be associated with a value (e.g. the timer may be started or restarted from a value or may be started from zero and expire once it reaches the value)).
As to claim 25, Yi further discloses the wireless device of claim 24, wherein the instructions, when executed by the one or more processors. further cause the wireless device to stop the SL transmissions based on the transmission counter reaching the counter value (para. 0220, A timer may be associated with a value (e.g. the timer may be started or restarted from a value or may be started from zero and expire once it reaches the value)).
As to claim 26, Yi further discloses the wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine, based on the periodicity, successive resources of the set of periodic resources in time domain (para. 0235, The wireless device may transmit traffic associated with multiple V2X services, which may require different periodicity and packet sizes. The SPS TB size and period may be adapted to different V2X services. Multiple parallel SPS processes may be activated at the UE. The SPS processes may differ in the amount of resource blocks (RBs) allocated and/or SPS period and may correspond to different types of V2X packets).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220210739 A1 discloses  in response to receiving a SL DCI from a base station, the wireless device may reset the timer. For example, the SL DCI may expire/stop the timer. Whether to reset the timer or stop the timer may depend on whether the wireless device may expect more SL DCIs for potential sidelink transmissions or the wireless device may not expect a SL DCI corresponding to the SL SR. For example, when the base station may schedule a single SL DCI corresponding to a SL SR, the wireless device may not stop the timer. In the example, the wireless device may retransmit the SL SR in response to expiry of the timer (as the timer has not been deactivated). For example, the base station may transmit one or more SL DCIs corresponding to a SL SR, the wireless device may reset the timer in response to receiving a SL DCI (para. 0295).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463